FILED
                            NOT FOR PUBLICATION                             OCT 15 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ANGEL CHAVEZ-JOAQUIN and ERIKA                   No. 09-71414
DINA PORTILLO-TORRES a/k/a/
ERIKA DINA PORTILLO a/k/a ERIKA                  Agency Nos. A099-577-166 and
PORTILLO,                                        A099-577-168

             Petitioners,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 8, 2010 **
                               Seattle, Washington

Before: M. SMITH and THOMAS, Circuit Judges; COLLINS, District Judge***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       ***
              The Honorable Raner C. Collins, United States District Judge, in and
for the District of Arizona, sitting by designation.
      Substantial evidence supports the determination by the Board of

Immigration Appeals (“BIA”) that petitioners did not establish eligibility for

asylum. Chavez-Joaquin has not established that any persecution he suffered in El

Salvador was on account of a protected ground. See Cruz-Navarro v. INS, 232

F.3d 1024, 1029 (9th Cir. 2000) (“Persecution occurring because a person is a

current member of a police force . . . is ‘not on account of one of the grounds

enumerated in the Act.’” (emphasis added) (citing Aguilar-Escobar v. INS, 136

F.3d 1240, 1241 (9th Cir. 1998))).

      Substantial evidence also supports the BIA’s determination that petitioners

have not demonstrated a well-founded fear of future persecution. Without more,

the threats Chavez-Joaquin allegedly received from gang members do not rise to

the requisite level for asylum eligibility. See Mendez-Gutierrez v. Gonzales, 444

F.3d 1168, 1172 (9th Cir. 2006). Having failed to establish asylum eligibility,

petitioners do not satisfy the higher standard required for withholding of removal

under 8 U.S.C. § 1231(b)(3). Ramadan v. Gonzales, 479 F.3d 646, 658 (9th Cir.

2007) (per curiam).

      Substantial evidence also supports the BIA’s denial of relief under the

Convention Against Torture, given that only a single, unsubstantiated assertion

presented to the BIA refers to the likelihood of torture. See Villegas v. Mukasey,


                                          2
523 F.3d 984, 988 (9th Cir. 2008) ("An applicant for CAT relief has the burden 'to

establish that it is more likely than not that he . . . would be tortured if removed.'"

(quoting Al-Saher v. INS, 268 F.3d 1143, 1147 (9th Cir. 2001)) (alteration in

original)).

       PETITION DENIED.




                                            3